Citation Nr: 1338063	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  12-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease (IHD)/coronary artery disease (CAD) (heart disability) associated with herbicide exposure.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration.

The Veteran contends that he should receive a disability rating in excess of 10 percent for his heart disability.  Specifically, the Veteran stated that he is the youngest person in his family to have a heart condition, he has had two stents put in his heart, he takes medication, and he believes the condition will shorten his life.

In August 2011, the Veteran was afforded a VA examination.  At that time, he reported taking several prescription medications continuously for his heart disability.  He also reported a history of percutaneous coronary intervention and two myocardial infarctions.  He denied having coronary bypass surgery, a heart transplant, an implanted cardiac pacemaker, or an implanted automatic implantable cardioverter defibrillator.  He also denied a history of congestive heart failure.

Upon examination, the Veteran was found to be able to perform 11.7 METs on the diagnostic exercise test based on the results of a nuclear exercise stress test from October 2008.  An electrocardiogram from June 2011 and cardiac catheterization/stress tests from July 2007 and October 2008 did not show evidence of cardiac hypertrophy or dilatation.  Left ventricular ejection fraction was noted as 66 percent based on the October 2008 test results.  The examiner opined that the Veteran's heart disability does not impair his ability to work.

The Board notes that the examiner's opinion relied on diagnostic testing that was performed as early as July 2007, but largely in October 2008, so several years before the Veteran filed his original claim for service connection.  Therefore, the results may not adequately reflect the current state of the Veteran's disability, necessitating a remand for a thorough and contemporaneous medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998).

Evidence of record shows that the Veteran receives private treatment for his heart disability; however, the most recent records are from June 2011, so any relevant treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers (to include, but not limited to, treatment records from Wheeling Hospital, Ohio Valley Medical Center, and Tri-State Cardiology) that have treated him for his heart disease since August 2010 and make arrangements to obtain all records that he adequately identifies.

2.  After the above development has been completed, schedule the Veteran for a VA cardiology examination.  The claims folder should be made available to and reviewed by the examiner.  
	
All indicated tests and studies should be performed, and the examiner is asked to describe in detail all symptomatology associated with the Veteran's service-connected heart disability.  

	The examination should include appropriate testing to determine the current workload, expressed in metabolic equivalents (METs), that results in dyspnea, fatigue, angina, dizziness, or syncope.  If such testing cannot be undertaken due to medical reasons, the medical examiner should provide an estimate of the level of activity that results in those symptoms.

Whether there is cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray, must be documented.

Whether there is congestive heart failure and/or left ventricular dysfunction should be discussed, as well.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
 
3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions request, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

